•           •           •     
  •          •         •





MEMORANDUM OPINION

No. 04-10-00348-CR

IN RE Timothy Brant PERKINS

Original Mandamus Proceeding


PER CURIAM
 
Sitting:            Karen Angelini, Justice
Steven C. Hilbig, Justice
Marialyn Barnard, Justice
 
Delivered and Filed: May 19, 2010 

PETITION FOR WRIT OF MANDAMUS DENIED
            On May 4, 2010, relator Timothy Brant Perkins filed a petition for writ of mandamus,
complaining of the trial court’s failure to rule on his pro se “Motion to Quash—Prosecution Barred
by Limitations.”
            However, counsel has been appointed to represent relator in the criminal proceeding pending
in the trial court for which he is currently confined.  A criminal defendant is not entitled to hybrid
representation.  See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v.
State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995).  A trial court has no legal duty to rule on a pro
se motion filed with regard to a criminal proceeding in which the defendant is represented by
counsel.  See Robinson, 240 S.W.3d at 922.  Consequently, the trial court did not abuse its discretion
by declining to rule on relator’s pro se motion filed in the criminal proceeding pending in the trial
court.  Accordingly, relator’s petition for writ of mandamus is denied.  Tex. R. App. P. 52.8(a). 
PER CURIAM
DO NOT PUBLISH